DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 6 January 2022. The Information Disclosure Statements (IDS) filed 13 January 2022 has been entered and considered. Claims 1, 5, 7-8, 12, 14-15, and 20 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 6 January 2022 have been fully considered and are addressed as follows:  

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 6 October 2021, Applicant provides the following remarks:


"…The technical nature of the blockchain consensus is what enable the verification of the services to be performed without contacting the central entity...the independent claims recite a step of verifying, via a blockchain smart contract, that the user is authorized to share in the profile and that a time period for the authorized sharing is still active and not elapsed…the process occurs while the user is travelling down the road in a vehicle, and not in the human mind...Transports connected to each other as a blockchain network and sharing media services from third parties via a blockchain verification process is not something that cannot practically or reasonably be performed in the human mind, nor is it well-known in the art to integrate transports into a blockchain network for the purposes of sharing media files... "

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 1. In particular claim 1 as presented by amendment includes “…determining...a profile of the transport occupant…”, “…identifying...at least one profile shared with the profile of the transport occupant…”, and “…in response to the verification, providing...services to the transport occupant based on the profile of the transport occupant and on the at least one profile share with the transport occupant…”. As presented by amendment, claim 1 further indicates that the process occurs “...while the transport is travelling along the travel route...” and includes “...verifying, via a blockchain smart contract, that the transport occupant is authorized to share the at least one profile and that a time period for sharing of the at least one profile is active and not elapsed based on data read from a blockchain ledger that is accessible to the blockchain smart contract...”. 


With respect to the enumerated groupings, the steps illustrated by amended claim 1 are reasonably understood be a series of actions or activities directed to a general process of identifying an occupant of a hired transport and providing individualized commercial services to the occupant-based profiles. With respect to the recited “verifying” step as per the present amendments, Examiner respectfully that this step is reasonably understood to a process performable by a human user accessing a data storage structure, i.e., a blockchain, to determine permissions and time considerations associated with the claimed stored profiles (NOTE: the computer storage structure and the claimed interface are addressed further below). 

Reasonably, from the above limitations, one would conclude that the identification of customers and the accessing stored services data as per stored profiles is a form of facilitating interactions between people and/or advertising and marketing. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general commercial process of providing individualized commercial services to the occupant-based profiles. A general process of identifying an occupant of a hired transport and providing individualized commercial services to the occupant-based profiles is reasonably categorized as Organizing Human Activity including executing commercial interactions (e.g., the provision of services based on profiles, i.e., subscription contracts), as presented in the 2019 PEG. 


Examiner further maintains that claim 1 as presented by amendment is performable by human mental processing. As amended, claim 1 recites “…detecting...a transport occupant…while the transport is travelling along a travel route”, “…determining...a profile…”, “…identifying...at least one profile shared…”, and “...verifying, via a blockchain smart contract, that the transport occupant is authorized to share the at least one profile and that a time period for sharing of the at least one profile is active and not elapsed based on data read from a blockchain ledger that is accessible to the blockchain smart contract...”.  Respectfully, absent further clarification of the processing steps executed by the recited “transport” and/or technology associated with the transport, one of ordinary skill could reasonably be relied upon to reference stored user profile data (e.g., in a blockchain or other storage structure) and verify profile-based permissions and conditions stored therein by applying observation and evaluation of the stored data. Further, detecting the presence of a known individual by recognition, determining a profile for the known individual and a related profile given a ledger of profiles, are steps practicable/performable by a human using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Applicant further remarks:

“…the additional elements of the claims recite a specific improvement over prior transport systems because a user can download content/services from a third-party website...via a second user that is registered with the service...Applicant notes that Applicant’s claims impose a meaningful, practical, and succinct operations that provide an unconventional solution to the problem of sharing media among users of transports in a way that can be verified to prevent unauthorized use…Thus...numerous claim limitations would clearly integrate an alleged abstract idea into a practical application that does not monopolize a judicial exception and are thereby patent eligible...”

Applicant additionally provides:

“…should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) ...the ordered combination of elements in the independent claim are sufficient to ensure that the claim amounts to significantly more than the judicial exception…”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment includes “...verifying, via a blockchain smart contract, that the transport occupant is authorized to share the at least one profile and that a time period for sharing of the at least one profile is active and not elapsed based on data read from a blockchain ledger that is accessible to the blockchain smart contract...” and that the claimed choice of services is provided “...via a user interface of the transport...”. Claim 1 retains the indication that functions are performed by the transport and/or “using a processor of the transport”. 

First, with respect to verification of occupant authorizations “via a blockchain smart contract”, Respectfully, absent clarification of any processing steps performed by the processor/computing elements integral to the claimed transport, a step of verifying data stored in computer memory, such as a blockchain smart contract is reasonably understood to be performable by applying human mental processing to data accessed from a commercially available generic computer data storage structure. In other words, the technical elements represented in the claim are limited to accessing data stored in computer memory.

The claimed interface is identified as providing choices of services. Absent clarification, the technical contributions of the recited interface is reasonably met using any generic computer display and presenting/displaying service offerings on the display. 

As presented, the function(s) reasonably attributable to the claimed smart contract are limited to receiving data or information via a network and/or limited to actions of storing and retrieving information from a memory (e.g., profile data stored in the smart contract ledger) and transmitting/receiving information via a computer network (e.g., providing services to a user interface). 

Accordingly, Examiner maintains that the recited “by a transport” or “by a processor”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general, nondescript indication that the inventive steps are performed in a computing environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., verifying information stored in a blockchain and determining and identifying profiles of known individuals), and sending and receiving information over a network and displaying data on a generic computer display (profile data and services).
Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of determining a profile of a transportation customer and providing commercial services to the customer based on the profile using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed determining a profile of a transportation customer and providing commercial services to the customer based on the profile benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: “...verifying, via a blockchain smart contract, that the transport occupant is authorized to share the at least one profile and that a time period for sharing of the at least one profile is active and not elapsed based on data read from a blockchain ledger that is accessible to the blockchain smart contract...” and that the claimed choice of services is provided “...via a user interface of the transport...”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0166336, Examiner notes paragraphs [[0056]-[0066] and [0102]-[0116]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., profiles); (2) storing and retrieving information and data from a generic computer memory (e.g., profiles and information used to confirm identity and determine permissions); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining profiles and related profiles and verifying profile data). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of determining a profile of a transportation customer and providing commercial services to the customer based on the profile. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., determining a profile of a transportation customer and providing commercial services to the customer based on the profile, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of determining a profile of a transportation customer and providing commercial services to the customer based on the profile benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are moot in light of newly added grounds of rejection responsive to the amendments to the subject claims.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 15 are directed to a method, a system, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 8, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of determining a profile of a transportation customer and providing commercial services to the customer based on the profile, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to identify an occupant of a hired transport and provide individualized commercial services to the occupant based profiles, which is an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices; and commercial interactions (e.g., agreements in the form of contracts, advertising, marketing or sales activities or behaviors, and business relations) (e.g., the provision of services based on profiles, i.e., subscription contracts).
 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…determining...a profile of the transport occupant…”, “…identifying...at least one profile shared with the profile of the transport occupant…”, and “…providing...services to the transport occupant based on the profile of the transport occupant and on the at least one profile share with the transport occupant…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying an occupant of a hired transport and providing individualized commercial services to the occupant based profiles, which is an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices; and commercial interactions (e.g., agreements in the form of contracts, advertising, marketing or sales activities or behaviors, and business relations) (e.g., the provision of services based on profiles, i.e., subscription contracts), as set forth in the aforementioned 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…detecting...a transport occupant…”, “…determining...a profile…”, and “…identifying...at least one profile shared…”. Respectfully, absent further clarification of the processing steps executed by the recited “transport” and/or technology associated with the transport, one of ordinary skill in the art would readily understand that detecting the presence of a known individual by recognition, determining a profile for the known individual and a related profile given a ledger of profiles, are steps practicable/performable by a human using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.


Additional elements of claim 1 that potentially integrate the exception include the “transport”. System claim 8 further indicates that the functions are performed using a “processor of the transport” and computer-readable medium comprising executable instructions further indicates that a processor executes instructions to perform the recited functions. While there is no recitation of a processor or other technical element in claim 1, Examiner assumes the transport is inclusive of a processor as indicated by claims 8 and 15. With respect to the recited “processor”, the claims introduce the technical elements in a general manner not specifically ties to processing steps which serve to perform the claimed method steps. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., an occupant is detected, a profile is determined, choices of services are offered etc.) as associated with a respective “processor” or “transport”. Beyond the general statement that a processor and/or transport is tethered to the claimed functions/steps, the limitations provide no further clarification with respect to the functions performed by the “processor” and “transport” in producing the claimed result. A recitation of “by a transport” or “by a processor”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general, nondescript indication that the inventive steps are performed in a computing environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., determining and identifying profiles of known individuals), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of determining a profile of a transportation customer and providing commercial services to the customer based on the profile using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and/or transmitting information over a computer network. The claimed determining a profile of a transportation customer and providing commercial services to the customer based on the profile benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 


Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0166336, Examiner notes paragraphs [[0056]-[0066] and [0102]-[0116]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   
While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) detect and occupant; (2) determine a profile and identify a related profile; and (3) services based on the profile and the related profile. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., profiles); (2) storing and retrieving information and data from a generic computer memory (e.g., profiles and information used to confirm identity); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining profiles and related profiles). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of determining a profile of a transportation customer and providing commercial services to the customer based on the profile. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., determining a profile of a transportation customer and providing commercial services to the customer based on the profile, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of determining a profile of a transportation customer and providing commercial services to the customer based on the profile benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 8 and 15, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

With respect to dependent claims 2-7, 9-14, and 16-20: claim 2 indicates generally that determining the profile is based on a biometric feature or the occupant which, absent clarification of technical elements facilitating this step, can be performed by a human recognizing the face of an individual and applying mental processing. Claim 2 and 3 indicate that a feature is extracted from a mobile device and the profiles are stored in remote storage, which both introduce an additional step performable by a generic device having a capacity to store and retrieve information from memory. Claims 5-7 recite further specifics regarding subscription data and storage of the profiles in a block chain ledger. Absent clarification, storing and retrieving subscription information and storing profiles in a ledger constitute storage and retrieval operations performable by a generic device having inherent capacities to store and retrieve information from computer memory. Claims 9-14 and 16-20 substantially repeat the limitations functions presented in claims 2-7. Accordingly, claims 2-7, 9-14, and 16-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[5]	Claims 1, 3-5, 8, 10-12, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (United States Patent Application Publication No. 2019/0265948) in view of Segal et al. (United States Patent Application Publication No. 2019/0251532).



With respect to (currently amended) claim 1, Goyal et al. disclose a method comprising: detecting, by a transport, a transport occupant inside the transport (Goyal et al.; paragraphs [0040] [0046] [0048]; See at least detection of vehicle occupants using sensors); determining, by the transport, a profile of the transport occupant based on a feature of the occupant (Goyal et al.; paragraphs [0040] [0046] [0051]; See at least profiles stored in database and occupant profile identified); identifying, by the transport, at least one profile shared with the profile of the transport occupant on a remote storage (Goyal et al.; paragraphs [0045] [0046] [0050]-[0052]; See at least remote database storing profiles. See further identification of associated profiles of passengers and option to merge profiles); and providing a choice of services to the transport occupant based on the profile of the transport occupant and on the at least one profile shared with the transport occupant (Goyal et al.; paragraphs [0018] [0058]-[0059] [0063]; See at least features offered to occupants based on merged profile).

Claim 1 has been amended to indicate that the claimed detecting and provision of services occurs “while the transport is travelling along the travel route”. With respect to this element, the detection of the passengers and the provisions of features to the occupants based on the shared/merged profile are reasonably understood to occur during travel in the vehicle.

Claim 1 has been further amended to include a step of  “...verifying, via a blockchain smart contract, that the transport occupant is authorized to share the at least one profile and that a time period for sharing of the at least one profile is active and not elapsed based on data read from a blockchain ledger that is accessible to the blockchain smart contract...” and that the claimed choice of services is provided “...via a user interface of the transport...”.
With respect to the user interface, Goyal et al disclose vehicle infotainment displays to present the features, i.e., “services” based on the merged profile to the user (Goyal et al.; paragraphs [0037][0049][0063]; See at least displays and presentation of features via the infotainment system).  

While Goyal et al. disclose remote storage of occupant profiles in a database and further specify that the stored profiles are accessed to generate a merged profile for the purposes of providing features to the occupants derived from the merged profile, Goyal et al. fail to specify that a blockchain is utilized to store the profile information and/or implement the merged feature offering via a smart contract.

However, as evidenced by Segal et al., it is well-known in the art to utilize a blockchain smart contract to issue and track permissions, access, and licenses for content subscriptions (Segal et al.; paragraphs [0045]-[0047] [0060]-[0061]; See at least license acquisition by customer node and smart contract/blockchain ledger). Segal et al. further disclose tracking status of permissions including expirations (Segal et al., paragraphs [0045]-[0047] [0060]-[0061]. The status, term, and expirations are reasonably a form of time period for sharing).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the profile storage, merging, and occupant identification features of Goyal et al. by further including well-known distributed ledger technology to identify customers, execute agreements and access rights, and record transactions in a secure setting as taught Segal et al.. The instant invention is directed to a system and method for providing personalized services to customers in secure setting. As Goyal et al. disclose the use of profile storage, merging, and occupant identification features in the context of a system and method for providing personalized services to vehicle occupant/customers in secure setting and Segal et al. similarly discloses the utility of distributed ledger technology to identify customers, execute agreements, and record transactions in a secure setting in the context of a system and method for providing personalized services to customers, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of enhancing trust, reliability, and transparency in maintaining privileged information about customers and further enabling a secure mechanism for interconnecting subscription services and features to individualized occupant profiles.
With respect to claim 3, Goyal et al. disclose a method comprising determining the profile of the transport occupant based on a feature extracted from a mobile device of the occupant (Goyal et al.; paragraphs [0020] [0040] [0051]; See at least option to merge profiles, i.e., determining the profile to use, presented as an option on occupant’s mobile device). With respect to claim 4, Goyal et al. disclose a method comprising acquiring a service subscription data from the at least one profile shared with the profile of the transport occupant on a remote storage (Goyal et al.; paragraphs [0039][0042][0047][0062]; See at least subscriptions including in profiles and used in merged profiles. See further features offered as a function of merged profile). With respect to claim 5, Goyal et al. disclose a method comprising providing a choice of services to the transport occupant based on the service subscription data (Goyal et al.; paragraphs [0039][0042][0062][0063]; See at least subscriber and subscription information stored in database/profiles. See further offering features/service based on the merged profile).

Claims 8, 10-12, 15, and 17-18 substantially repeat the subject matter addressed above with respect to claims 1 and 3-5 as directed to the enabling system and computer-executable instructions. With respect to these elements, Goyal et al. disclose enabling the disclosed method employing analogous systems and executable instructions (See at least Goyal et al. paragraphs [0029][0030]). Accordingly, claims 8, 10-12, 15, and 17-18 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 1 and 3-5.

[6]	Claims 2, 6-7, 9, 13-14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (United States Patent Application Publication No. 2019/0265948) in view of Segal et al. (United States Patent Application Publication No. 2019/0251532) and further in view of Ghannam et al. (United States Patent Application Publication No. 2020/0389760).
With respect to claim 2, while Goyal et al. disclose detection of vehicle occupants using sensors, Goyal et al. fail to specify that biometric identification is used. Segal et al. fail to remedy this deficiency.

However, as evidenced by Ghannam et al., it is well known in the art to utilize biometric sensors such as facial recognition to detect passengers in a vehicle (Ghannam et al.; paragraphs [0021] and [0023]; See at least identifications of passengers in vehicle using facial recognition systems).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the passenger identification features of Goyal et al. by further including well-known biometric technology to identify occupants as taught Ghannam et al.. The instant invention is directed to a system and method for providing personalized services to vehicle occupants in secure setting. As Goyal et al. disclose the use of passenger identification in the context of a system and method for providing personalized services to vehicle occupants in secure setting and Ghannam et al. similarly discloses the utility of biometric technology to identify occupants in the context of a system and method for providing personalized services to vehicle occupants in secure setting, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of enhancing trust, reliability, and transparency in transactions by improving the accuracy and speed at which individual users can be identified and associated with a profile and preferences.

Claims 9 and 16 substantially repeat the subject matter addressed above with respect to claim 2 as directed to the enabling system and computer-executable instructions. With respect to these elements, Goyal et al. disclose enabling the disclosed method employing analogous systems and executable instructions (See at least Goyal et al. paragraphs [0029][0030]). Accordingly, claims 9 and 16 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claim 2.  

With respect to claims 6 and 7, while Goyal et al. disclose remote storage of occupant profiles in a database and further specify that the stored profiles are accessed to generate a merged profile for the purposes of providing features to the occupants derived from the merged profile, Goyal et al. fail to specify that a blockchain is utilized to store the profile information and/or implement the merged feature offering via a smart contract.

While the blockchain/smart contracts of Segal et al. are used to manage time-sensitive license permissions to content in a peer-to-peer setting, Segal et al. fail to specify merging of services using the blockchain. 
However, as evidenced by Ghannam et al., blockchain technology is well-known to the automobile and ride sharing fields. In particular, Ghannam et al. disclose use of blockchain for occupant presence detection, establish smart contracts to identify permissioned users for accessing privileges and services (e.g., children) or in the context of peer-to-peer agreements (Ghannam et al.; paragraphs [0019][0023][0030][0031]; See at least use of blockchain technology to facilitate permissioned networks a storing transactional records associated with a group of users/passengers).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the profile storage, merging, and occupant identification features of Goyal et al. by further including well-known distributed ledger technology to identify occupants, execute agreements, and record transactions in a secure setting as taught Ghannam et al.. The instant invention is directed to a system and method for providing personalized services to vehicle occupants in secure setting. As Goyal et al. disclose the use of profile storage, merging, and occupant identification features in the context of a system and method for providing personalized services to vehicle occupants in secure setting and Ghannam et al. similarly discloses the utility of distributed ledger technology to identify occupants, execute agreements, and record transactions in a secure setting in the context of a system and method for providing personalized services to vehicle occupants in secure setting, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of enhancing trust, reliability, and transparency in maintaining privileged information about vehicle occupants and further enabling a secure mechanism for interconnecting vehicle-related services and features to individualized occupant profiles.

Claims 13-14 and 19-20 substantially repeat the subject matter addressed above with respect to claims 6-7 as directed to the enabling system and computer-executable instructions. With respect to these elements, Goyal et al. disclose enabling the disclosed method employing analogous systems and executable instructions (See at least Goyal et al. paragraphs [0029][0030]). Accordingly, claims 13-14 and 19-20 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 6-7.

Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Munson et al., DECENTRALIZED CONTENT FABRIC, United States Patent Application Publication No. 2020/0120023, paragraphs [0067]-[0068]: Relevant Teachings: Munson et al. discloses a system and method which employs block chain technology to facilitate various aspects of recording and transacting content access arrangements on a personalized basis. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683